TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 13, 2016



                                       NO. 03-16-00068-CV


                             Sweeten Truck Center, L.C., Appellant

                                                  v.

Volvo Trucks North America, a Division of Volvo Group of North America, LLC; Texas
Department of Motor Vehicles; Board of the Texas Department of Motor Vehicles; Laura
 Ryan, in her Official Capacity as Chair of the Board of the Texas Department of Motor
 Vehicles; Whitney Brewster, in her Official Capacity as Executive Director of the Texas
Department of Motor Vehicles; and Daniel A. Vitia, in his Official Capacity as Director of
   the Motor Vehicle Division of the Texas Department of Motor Vehicles, Appellees




                      DIRECT APPEAL ON REMOVAL FROM
                 THE 201ST DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is a direct appeal on removal from the district court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the order of the Board of

the Texas Department of Motor Vehicles. Therefore, the Court affirms the order. Appellant

shall pay all costs relating to this appeal, both in this Court and the court below.